                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CHARAZAN ZAYAS o/b/o J.X.A.,

               Plaintiff,

       v.                                                      CASE NO. 8:18-CV-2918-T-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                              ORDER

       Pursuant to 42 U.S.C. ' 1383(c)(3), Plaintiff, on behalf of J.X.A., her minor son, seeks

judicial review of the Commissioner’s decision denying her claim for Childhood Supplemental

Security Income benefits. 1 She argues the Administrative Law Judge (“ALJ”) erred by failing to

properly consider opinion evidence; and in evaluating her son’s limitations in the functional

equivalence domains of “acquiring and using information” and “attending and completing tasks.”

She also challenges the constitutional validity of the ALJ’s appointment. Having considered the

record and Plaintiff=s arguments, I find that remand is needed.

       A. Background

       Unfortunately, this case has a complex history. Plaintiff, who alleges her son (J.X.A.) is

disabled due to attention deficit hyperactivity disorder (ADHD), hyperactivity, speech delay,

biting, and hitting, first filed an application for supplemental security income benefits on his behalf




1
 The parties have consented in this case to the exercise of jurisdiction by a United States
Magistrate Judge, pursuant to 28 U.S.C. ' 636 (c). See doc. 12.
on January 23, 2013. While Plaintiff alleges her son’s disability began on June 1, 2010, the

protective filing date of Plaintiff’s application, January 25, 2013, is the relevant date for this

disability determination (R. 669). Born on May 14, 2006, J.X.A. was ten years old at the time of

the most recent administrative hearing, held on May 3, 2017 (R. 730).

       Initially, Plaintiff’s claim was denied at the administration level and by the ALJ in a

decision dated August 5, 2014 (R. 26-40). Thereafter, the Appeals Council denied review, and

Plaintiff filed a civil action in the United States District Court for the District of Massachusetts.

After the Commissioner filed an unopposed motion to remand, the district court remanded the case

for further administrative proceedings, specifically directing the ALJ to re-evaluate the level of

limitations in the functional equivalence domain “caring for yourself” and otherwise complete the

three-step child disability process (R. 694). As a result, the Appeals Council remanded the matter

to the SSA with instructions to reconsider “how well the claimant maintains a healthy emotional

and physical state” (R. 691-92). The same ALJ held another hearing, and issued another decision

denying benefits on June 21, 2017 (R. 668-683). In her decision, the ALJ noted Plaintiff had filed

a subsequent “duplicative” claim on behalf of her minor son, “associate[d] the claim files,” and

issued her decision on the associated claims (R. 668). The ALJ found that J.X.A. has the following

severe impairments: ADHD; speech and language delays; and asthma (R. 672). However, she

found J.X.A’s asthma controlled with medication on an as-needed basis and non-severe (R. 672).

       The ALJ concluded that J.X.A. “does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1” (R. 672). And, finally, the ALJ found that J.X.A. does not have

an impairment or combination of impairments that functionally equals the severity of the listings


                                                 2
(R.672). Specifically, she found that J.X.A. had less than marked limitations in acquiring and

using information (R. 677); attending and completing tasks (R. 679); interacting and relating with

others (R. 680); and caring for yourself (R. 682). She found no limitations in the domains moving

about and manipulating objects (R. 681) and health and physical well-being (R. 682). In light of

these findings, the ALJ denied Plaintiff=s claim for disability (R. 683).

       Plaintiff sought Appeals Council review, asserting the ALJ failed to properly evaluate three

of the functional equivalence domains: attending the completing tasks; interacting and relating

with others; and caring for yourself (R. 658).        The Appeals Council considered Plaintiff’s

exceptions and found no reason under its rules to assume jurisdiction (R. 658-59). Thus, the ALJ’s

decision is the final agency decision. Plaintiff has timely pursued and exhausted her administrative

remedies and the case is now ripe for judicial review.

       B. Standard of Review

       In 1996, the Social Security Act was amended with respect to eligibility for child=s

disability benefits. As amended, the Act now provides (42 U.S.C. ' 1382c(a)(3)(C)(i)):

               An individual under the age of 18 shall be considered disabled ... if
               that individual has a medically determinable physical or mental
               impairment, which results in marked and severe functional
               limitations, and which can be expected to result in death or which
               has lasted or can be expected to last for a continuous period of not
               less than 12 months.
The Commissioner subsequently issued regulations explaining how this provision would be

implemented in determining whether a child is disabled. See 20 C.F.R. ' 416.924.

       Similar to the approach taken with adults, the Commissioner assesses child disability

claims under a sequential analysis. 20 C.F.R. ' 416.924(a). The first step is to determine whether

the child is actually working at substantial gainful activity. 20 C.F.R. ' 416.924(b). If not, the

                                                  3
second step asks whether the child has a severe impairment. 20 C.F.R. ' 416.924(c). If he does

not, the child is considered not disabled. Id. If there is a severe impairment, the third, and final,

step in the analysis is to determine whether the child has an impairment that meets, medically

equals, or functionally equals, a set of criteria in the Listing of Impairments in Appendix 1. 20

C.F.R. ' 416.924(d). For a child=s impairment(s) to functionally equal the listings, the child’s

impairment(s) must result in “marked” limitations in two domains of functioning or an “extreme”

limitation in one domain. 20 C.F.R. ' 416.926a. A child has a “marked” limitation in a domain

when his impairment(s) interferes seriously with his ability to independently initiate, sustain, or

complete activities. 20 C.F.R. ' 416.926a(e)(2). A “marked” limitation is more than moderate,

but less than extreme. Id. A child has an “extreme” limitation when the child=s impairment

interferes very seriously with his ability to initiate, and the limitation is “more than marked.” 20

C.F.R. ' 416.926a(e)(3). An extreme limitation is assigned only to the worst limitations, but does

not necessarily mean a total lack or loss of ability to function. Id. If the child functionally equals

the listings, then he is deemed disabled. 20 C.F.R. ' 416.924(d)(1). If he does not, then he will

be found not disabled. 20 C.F.R. ' 416.924(d)(2). In assessing functional equivalence, the fact

finder considers the child’s functioning in terms of six domains: 1) acquiring and using

information; 2) attending and completing tasks; 3) interacting and relating with others; 4) moving

about and manipulating objects; 5) caring for himself; and 6) health and physical well-being. 20

C.F.R. ' 416.926a(b)(1).

       As with claims by adults, a determination by the Commissioner that a child is not disabled

must be upheld if it is supported by substantial evidence. 42 U.S.C. ' 405(g). Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”


                                                  4
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938). Under the substantial evidence test, “findings of fact made by administrative

agencies ... may be reversed ... only when the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal of the administrative

findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc), cert. den’d, 544

U.S. 1035 (2005).

       It is, moreover, the function of the Commissioner, and not the courts, to resolve conflicts

in the evidence and to assess the credibility of the witnesses. Grant v. Richardson, 445 F.2d 656

(5th Cir. 1971). 2 Similarly, it is the responsibility of the Commissioner to draw inferences from

the evidence, and those inferences are not to be overturned if they are supported by substantial

evidence. Celebrezze v. O=Brient, 323 F.2d 989, 990 (5th Cir. 1963). Therefore, in determining

whether the Commissioner’s decision is supported by substantial evidence, the court is not to re-

weigh the evidence, but is limited to determining whether the record as a whole contains sufficient

evidence to permit a reasonable mind to conclude that the claimant is not disabled. However, the

court, in its review, must satisfy itself that the proper legal standards were applied and legal

requirements were met. Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988).




2
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as precedent the decisions the former Fifth Circuit rendered prior to October 1,
1981.

                                                5
       C. Discussion

               1. opinion evidence

                       a. state agency consultants’ opinions

       Plaintiff asserts the ALJ did not weigh the state agency consultants’ opinions that J.X.A.

had marked limitations in the domain of acquiring and using information. Per the applicable

regulation, the ALJ must consider the state agency medical consultants’ findings and opinions as

they are “highly qualified and experts in Social Security disability evaluation,” but the ALJ is “not

required to adopt any prior administrative medical findings.” 20 C.F.R. § 404.1513a(b). Without

an explanation of the weight accorded to each item of evidence and an explanation of the reason

for the ALJ’s decision, it is impossible for the Court to determine whether the ultimate decision

on the merits of the claim is rational and supported by substantial evidence. Demsey v. Comm’r

of Soc. Sec., 454 Fed. App’x 729, 732-33 (11th Cir. 2011).

      Looking at the decision, the ALJ discussed the SSA’s reconsideration disability

determination, noting that state agency consultant Perlman (a doctor of education (Ed.D.))

reviewed the record on October 10, 2013, and Lynne Charland (a speech-language pathologist),

reviewed the record on September 12, 2013 (R. 676). See SSA reconsideration disability

determination (R. 90-91). 3 The ALJ stated:

      The claimant was assessed with a severe speech and language impairment, and severe
      ADHD, and a severe learning disorder. … The domain of Acquiring and Using
      Information was assessed as “marked.” The domain of Attending and Completing
      Tasks was assessed as “less than marked.” The domain of Interacting and Relating
      with Others was assessed as “less than marked.” The domain of Moving About and
      Manipulation of Objects was assessed with “no limitation.” The domain of Caring for


3
 The administrative record also contains the SSA’s initial disability determination (R. 77-78).
While the evaluation section of the initial disability determination includes the name of
pediatrician Julie Myers (R. 78), the determination is signed by psychologist Lawrence Langer,
Ph.D. The reconsideration disability determination is signed only by Jon Perlman, Ed.D. (R. 94).
                                                 6
     Yourself was assessed with “no limitation.” The domain of Health and Physical Well-
     Being was assessed as “less than marked.”

(R. 675-76).   Then, when she addressed the claimant’s limitations in acquiring and using

information, the ALJ again cited to the SSA’s reconsideration level decision (which she refers to

as Exhibit 4A). She explained:

     The claimant’s limitations in speech and language are ‘less than marked.’ The
     claimant has moderate difficulties in expressive and CORE language with a mild
     receptive delay. Both receptive and expressive vocabulary were in the average range.
     Areas of greatest weakness were in the work structure, sentence recall, syntax,
     morphology and short-term auditory memory. Speech was fully intelligible and there
     are not issues with pragmatic (social) language (Exhibit 4A). The IEP (January 2013
     to January 2014) indicated a mild delay in receptive/ expressive language, and a
     moderate delay in expressive language skills. The claimant receives speech therapy
     services, and progress reports indicate the claimant has made gains (Exhibit 4A). As
     the result of treatment and medication for ADHD, the claimant has made progress
     improving his CANS scores from 2’s to 1’s in the domains of family functioning,
     community, oppositional behaviors, conduct, emotional control, and judgment
     (Exhibit 17F, p.4).

(R. 677-678). 4 As is clear from these excerpts, the ALJ did not “ignore” the state agency

consultants’ opinion that J.X.A. is markedly limited in the domain of acquiring and using



       4
         This is the only domain where the ALJ’s opinion differs from conclusion of the state
agency at the administrative level. In finding that J.X.A. had “marked” limitations in the domain
of Acquiring and Using Information, the initial disability determination provides:
     Speech – Language Pathology: Limitations in Speech and Language are “less than
     marked.” Child presented with moderate difficulties in expressive and CORE
     language with a mild receptive delay. Both receptive and expressive vocabulary were
     in the average range. Areas of greatest weakness were in word structure, sentence
     recall, syntax, morphology and short-term auditory memory. Speech was fully
     intelligible and he was stimulable for the 2 error sounds cited. No issues with
     pragmatic (social) language were mentioned.”
     Pediatrics: [BLANK]
     Psychology: Although measured intelligence in average academic screening with
     WRAT indicates borderline to very low scores academically.

                                               7
information. The problem is that it is insufficient to simply summarize the evidence; merely

referring to it falls short of the legal standard required. “The Court cannot conduct a meaningful

review if the ALJ fails to state what legal standards she applied or what weight she gave to the

medical evidence.” Perez-Rosario ex rel. A.G.L. v. Comm’r of Soc. Sec., 2008 WL 1776569, *4

(M.D. Fla. 2008) (citing Ryan v. Heckler, 762 F.2d 939, 942 (11th Cir. 1985)). While perhaps

arguably the ALJ implicitly discredited the state agency’s conclusion, failure to explain why

renders review impossible. Id. (citing Vuxta v. Comm’r of Soc. Sec., 194 Fed. App’x. 874, 876-

77 (11th Cir. 2006) (unpublished) (failure to explain weight given to a medical opinion is reversible

error)). See also Farr o/b/o T.F. v. Colvin, 2017 WL 164355 (M.D. Fla. 2017) (finding reversible

error where ALJ disregarded opinions of physician and psychologist state agency consultants

concerning minor claimant’s marked limitations in domain of acquiring and using information).

And, in a case like this one where the medical opinion evidence is slim, the evidence from state

agency consultants is even more important, especially given that the regulations with respect to

childhood disability require particularly meticulous review of all of the evidence of record and a

particularly clear explanation as to the ALJ’s reasons for each finding. Perez-Rosario, supra.



(R. 77).
The reconsideration level disability determination also concludes J.X.A. had “marked”
limitations in Acquiring and Using Information. The explanation is identical to the agency’s
initial determination but adds the following updated information:
      Speech-Language Pathology: Less than marked limitations in receptive/expressive
      language. Current IEP (1/13-1/14) indicates a mild delay in receptive language skills
      (SS= 79) and a moderate delay in expressive language skills (SS= 69). Receptive
      (SS=103) and expressive vocabulary (SS=94) are average. Child receives speech
      therapy services. Latest progress report (6/13) indicates that “he made some nice
      gains.”
(R. 90).


                                                 8
Accordingly, I find remand appropriate for reconsideration of the state agency consultants’

opinions, explain what weight they are being accorded and the reasons therefor. If the ALJ rejects

any portion of these opinions, she must explain her reasons for doing so.

                       b. Dr. Bujold’s opinions

       While the ALJ’s failure to weigh the state agency consultants’ opinions is a reversible error,

her failure to discuss the opinions of Dr. Kenneth Bujold is a harmless one. Dr. Bujold examined

J.X.A. only one time, on February 13, 2012 (R. 395-399). My review of Dr. Bujold’s treatment

note leads me to conclude that Dr. Bujold was a resident physician who worked under attending

physician Rochelle Kushner at Baystate Pediatrics. See R. 395 (addendum by Dr. Kushner

indicates she “reviewed the patient’s medical history, findings on examination, diagnosis and

treatment plan as documented in the resident/team note. Case and its management discussed with

the resident/ team on the day of service”); R. 399 (end of office note states “seen by Bujold DO,

Kenneth, Discussed with Dr. Kushner MD, Rochelle”). On April 16, 2013 (more than a year after

he saw J.X.A.), Dr Bujold completed a two-page Childhood Disability Evaluation Form. On the

form, Dr. Bujold checked boxes indicating that J.X.A. has “less than marked” limitations in the

domains of acquiring and using information, attending and completing tasks, and interacting and

relating with others; and that he has “no evidence of limitation” in the domains of moving about

and manipulating, caring for oneself, and health and physical well-being (R. 400). The form asked

the doctor to “Cite the evidence (signs, symptoms, laboratory findings, include test scores, and

interpretations, professional observations and lay descriptions of the child’s functioning, kinds of

effects of treatment, and any other necessary information) that supports your findings. Describe

the severity of any functional limitations that result from the impairment(s) and related symptoms;

record your evaluation of the evidence, including your evaluation of symptoms and opinion



                                                  9
evidence” (R. 401). In response, Dr. Bujold wrote only that “During my one visit with the patient,

he was very active with his multiple siblings. At that time mother reports that disciplinary reports

are only a couple time a week. Pt doc [sic] had a partial hospitalization in 10/20/12. His ADHD

has not been under control despite medications and counseling at 110 Maple St” (R. 401).

       Testimony or opinions from a treating physician must be given substantial or considerable

weight unless “good cause” is shown to the contrary. Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 19970. Thus, ordinarily, an ALJ’s failure to explain the particular weight given to

medical opinions results in reversible error. Tillman v. Comm’r of Soc. Sec., 559 Fed. Appx. 975,

975 (11th Cir. 2014) (citing Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987)). However,

when an ALJ’s error does not affect the ALJ’s ultimate findings, the error is harmless and the

ALJ’s decision will stand. Tillman, supra, at 975 (citing Diorio v. Heckler, 721 F.2d 726, 728

(11th Cir. 1983) (finding ALJ’s failure to assign weight to two doctors who treated plaintiff during

his hospitalization harmless error)). See also Wright v. Barnhart, 153 Fed. Appx. 678, 684 (11th

Cir. 2005) (finding ALJ’s failure to explicitly state weight afforded to opinions of several

physicians was harmless error because none of the opinions directly contradicted ALJ’s findings);

Lopez v. Berryhill, 2019 WL 2254704 (S.D. Fla. Feb. 26, 2019) (ALJ’s failure to explicitly state

weight given to five one-time physicians and one physician who had seen claimant twice was

harmless error because “even if the ALJ had considered their opinions, they were not entitled to

deference because they were only one-time examiners”). I note also that the Eleventh Circuit has

found that a doctor who examines a patient on only one occasion is neither considered a “treating

physician” nor entitled to great weight. Crawford v. Comm’r of Soc. Sec., 363 F. 3d 1155, 1160

(11th Cir. 2004) (citing McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987)).




                                                10
       In this case, Dr. Bujold’s opinions did not directly contradict the ALJ’s findings or affect

her ultimate decision. In fact, the ALJ’s conclusions about J.X.A.’s limitations were the same as

Dr. Bujold’s with regard to five of the six domains: both concluded J.X.A. has less than marked

limitations in the domains of acquiring and using information, attending and completing tasks, and

interacting and relating to others; and no limitation in the domains of moving about and

manipulating objects, and health and physical well-being (R. 400, 676-681). As to the remaining

domain, the ability to care for himself, the ALJ found that J.X.A. had less than marked limitation

whereas Dr. Bujold opined that J.X.A. had no evidence of limitation (R. 400, 682). Thus, any

error regarding Dr. Bujold’s opinions is, at most, harmless.

               2. functional equivalence analysis

       Plaintiff maintains the ALJ erred in assessing J.X.A.’s limitations in the domains of

acquiring and using information and attending and completing tasks. She asserts J.X.A. has

marked or extreme limitations in these domains, and points to specific test scores and information

from Individual Educational Plan (IEP) progress reports the ALJ did not discuss. The applicable

regulations recognize that no single piece of evidence will be dispositive of whether an individual

has a marked or an extreme limitation in a domain, but the regulations also require consideration

of all evidence, including information from doctors, psychologists, qualified speech-language

pathologists, and nonmedical sources such as parents, teachers and others. In evaluating the effects

of functioning, the regulations explain that test scores, school reports that show the results of

formal testing or describe any special education instruction or services, any accommodations

provided in a regular classroom, extra help including special equipment, devices, supervision, and

medications), adaptations that enable the child to function normally or almost normally, structured

or supportive settings. See 20 C.FR. § 416.924a(a)-(b). When it comes to evidence from



                                                11
nonmedical sources, like teachers, the ALJ’s consideration of such evidence is permissive. As

Plaintiff asserts, some of her son’s test scores are extremely low. While the ALJ is not required to

refer to every piece of evidence in the decision, it seems that the ALJ failed to discuss the bulk of

the educational records and reports contained in the administrative record. Dyer v. Barnhart, 395

F.3d 1206, 1211 (11th Cir. 2005). And, while the ALJ properly considered the fact that J.X.A.

improved when he took his ADHD medications, she did not discuss the extra help, adaptations, or

special education and accommodations the evidence reveals he needed. 5 See 20 C.F.R. §§

416.924a, 416.926a(a)(3).

       Of course, this Court’s review of the Commissioner’s decision is limited to whether

substantial evidence supports the ALJ’s findings and whether the correct legal standards were

applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). This Court

may not decide fasts anew, reweigh the evidence, or substitute its judgment for that of the

Commissioner. Dyer, supra, 395 F.3d at 1210. However, here in addition to finding that the ALJ

did not adhere to the regulations concerning weighing state agency opinions, for the reasons set

forth, I find that on remand the ALJ should reconsider J.X.A.’s functional limitations in the

domains of acquiring and using information and attending and completing tasks.

               3. Appointments Clause

       Finally, as to Plaintiff’s assertion that the ALJ was not properly appointed and lacked

authority to decide her case, I find no merit. See generally Lucia v. Securities and Exchange

Comm., __ U.S. __, 138 S.Ct. 2044 (2018) (holding petitioner raised “timely” challenge to

appointment of ALJ who heard his case because he first raised issue during administrative



5
 The ALJ’s reasoning in deciding J.X.A’s limitations in this domain is sparse. She stated only
that “claimant has had significant problems with attention and concentration, but there has been
considerable improvement with medication, counseling, and a change in schools” (R. 679).
                                                 12
proceedings before SEC); Sims v. Apfel, 530 U.S. 103, 108 (2000). Plaintiff, as the Commissioner

notes, should have raised this complaint earlier. By failing to do so, Plaintiff waived or forfeited

he Appointments Clause challenge. See doc. 17, p. 28, citing Freytag v. Comm’r of Internal Rev.,

501 U.S. 868, 878 (1991) (finding Appointments Clause challenges “non-jurisdictional” and this

subject to waiver or forfeiture if not raised in timely manner); United States v. L.A. Tucker Truck

Lines, Inc., 344 U.S. 33, 38 (1952) (holding that parties may not wait until court to raise a statutory

“defect in the … appointment” of the official who issued agency’s initial decision); Elgin v. Dep’t

of Treasury, 567 U.S. 1, 23 (2012) (plaintiff required to exhaust constitutional claim to

administrative agency before seeking review in federal court). The Court rejects Plaintiff’s

argument that based on Sims v. Apfel, U.S. 103 (2000) her Appointments Clause challenge is not

untimely. Other courts have rejected this argument already. See e.g. Shalibi v. Berryhill, 883 F.3d

1102, 1109 (9th Cir. 2017) (declining to extend Sims to issue not raised before ALJ); Miaolino v.

Comm’r of Soc. Sec, case no. 2:18-cv-494-FtM-UAM, 2019 WL 2724020 (M.D. Fla. July 1, 2019)

(explaining that “Sims concerned only whether a claimant must present all relevant issues to the

Appeals Council to preserve them for judicial review; the [Supreme] Court specifically noted that

‘[w]hether a claimant must exhaust issues before the ALJ is not before us.’”); Jones v. Berryhill,

2019 WL 2583157, n.10 (collecting post-Sims cases rejecting assertion that claims need not be

exhausted in social security administrative proceedings). 6 See also Cirko on behalf of Cirko v.



6
 As the Miaolino court indicated, in Lucia the Court did not make a blanket finding that all ALJs
are subject to the Appointments Clause, but only that SEC ALJs were so subject. At the time of
the Supreme Court’s decision, the SEC had only five ALJs. Lucia, 138 S.Ct. at 2049. In contrast,
there are currently over 1,700 Social Security Administration ALJs. Miaolino, supra, at *7 citing
ALJ Disposition Data FY 2019, available at
[https://www.ssa.gov/appeals/DataSets/03_ALJ_Disposition_Data.html]. The SSA conducts
hundreds of thousands of hearings and adjudicates hundreds of thousands of disability claims
each year. As the Commissioner notes, the Social Security Administration has annually received
about 2.6 million initial disability claims; annually completed about 689,500 ALJ hearings; and
                                                  13
Comm’r of Soc Sec., __ F.3d __, 2020 WL 370832 (3rd Cir. Jan. 23, 2020) (holding exhaustion

not required for Social Security disability claimants because both characteristics of Social Security

Administration review process and rights protected by the Appointments Clause favor resolution

of such claims on the merits).

       D.      Conclusion

       For the reasons stated above, it is ORDERED:

       1. The ALJ’s decision is REVERSED, and the case is remanded to the Commissioner for

            further administrative proceedings consistent with this Order; and

       2. The Clerk of Court is directed to enter judgment for Plaintiff and close the case.

       DONE and ORDERED in Tampa, Florida on January 30, 2020.




in 2018 took on average 809 days to process a claim from its initial receipt to an ALJ decision
and more than 850,000 people were waiting for ALJ hearings. See doc. 17, n.10, citing SSA’s
Annual Performance Report, Fiscal Years 2018-2020, at 4, 42, 46 (2019).
                                                 14
